DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The supplemental amendment filed February 9, 2021 is entered and this office action responds thereto.
Applicant’s arguments, see amendment and remarks, filed February 9, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 9, 2021, with respect to objections of claims 13 and 21 have been fully considered and are persuasive.  The objections of claims 13 and 21 have been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 9, 2021, with respect to rejection of claims 13-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 13-23 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 9, 2021, with respect to the rejection(s) of claim(s) 13-16 and 18-21 under 35 U.S.C. 103 as being unpatentable over Bojarski et al. U.S. publication no. 2011/0029091 A1 (“Bojarski”) in view of Zubok et al. U.S.  under 35 U.S.C. 103 as being unpatentable over Bojarski in view of Zubok and further in view of Parisi et al. U.S. patent no. 8,690,954 B2 (“Parisi”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same applied prior art with the addition of teachings to known prior art to Wasielewski U.S. publication no. 2009/0264894 A1 [provided in long IDS filed by Applicant on October 28, 2019].  Rejection of claims 22 and 23 is moot in view of cancellation of claims 22 and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. U.S. publication no. 2011/0029091 A1 (“Bojarski”) in view of Zubok et al. U.S. publication no. 2012/0310361 (“Zubok”) and further in view of Wasielewski U.S. publication no. 2009/0264894 A1.
Regarding claim 13, Bojarski discloses a system that may include a kit of parts for a knee arthroplasty (e.g., see at least paragraph [0023] and claim 93).  Further, throughout the Bojarski disclosure, Bojarski emphasizes tibial component configuration for an individual patient to optimize the surgical outcome, including design/configuration dependence on cut angle of a proximal tibia and kinematic needs of a patient (e.g., see at least paragraphs [0064], table 1, paragraph [0089]-[0091], [0093], [0102], etc.).  Bojarski discloses the system comprising: a 
Bojarski’s disclosure including optimization of any tibial implant component angle/thickness especially for bone contacting portions of a tibial implant (e.g., paragraphs [0089]-[0093], etc. suggest including tibial baseplates with the acute inclination substantially as claimed. However, Bojarski is silent regarding the kit specifically includes a plurality of trial tibial baseplates substantially as claimed.
In the same field of endeavor, namely tibial implants Zubok teaches including a kit of tibial trays (e.g., support structure) including variation in inclination angles (e.g., see at least figure 4a, 4e, 5, 6, etc.; and paragraphs [0022], [0096] and [0104]).
Thus, based on prior art disclosures to Bojarski showing extensive considerations for angle variations between patients and surgeries and Zubok further showing knowledge of including a plurality of tibial baseplates a surgical kit, it would have been obvious for one of ordinary skill in the art at the time of the invention to include in a surgical kit/system a plurality of tibial baseplates (a.k.a. trays, used interchangeable herein), each of the plurality of trial tibial baseplates are configured to seat on one or more resected portions of the tibia, wherein at least some of the plurality of trial tibial baseplates have a proximal surface with an inclination in a varus-valgus direction relatives to a distal surface thereof so as to form an acute angle there-between, and wherein the at least some of the plurality of trial tibial baseplates are differently configured relative to one another to provide for a different degree for the acute angle in order to compensate for differences in angle needed to optimize surgical outcomes even for surgeries that included extensive preoperative planning in order to compensate for any differences in incidents during the surgical procedures (e.g., including actual cut compared to desired cut) and/or other 
Moreover, while Bojarski discloses angular and thickness optimization of the implant including by means of variation of the bearing components, as discussed hereinabove, Bojarski is silent regarding the second acute angle in the varus-valgus direction provided between the medial articular track and the lateral articular track with respect to the medial distal surface of the medial component and the lateral distal surface of the lateral component, respectively, substantially as claimed.
In the same field of endeavor, namely systems for optimizing the knee joint kinematics, Wasielewski teaches concepts including that in trialing a knee system an angled bearing component may be used across a medial-lateral direction [for varus/valgus acute angle] of the knee implant in order to optimize or correct the kinematics of the knee implant (e.g., see at least paragraph [0063] and figures 13, 19 and 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including a plurality of tibial bearing components in the system of Bojarski in view of Zubok to include differently configured bearing components including those with the claimed second acute angle, as taught and/or suggested by Wasielewski in order to optimize the knee kinematics in accordance with known concepts/considerations for doing so with regards to the bearing component trials with predictable results and a reasonable expectation of success.
Regarding claims 14, 18 and 19, Bojarski expressly discloses any inclination angles may be used that would optimize the kinematic articulation outcome of the surgical procedure for bone articulation and/or ligament needs, wherein the needed inclination angles depend on deformities, cut angles, etc.. As such, Bojarski discloses the inclination angle of the at least some 
Regarding claims 15 and 16, Bojarski discloses the at least some of the plurality of bearing components each are a monolithic single piece construct forming both the medial compartment and the lateral compartment and the at least some of the plurality of bearing components each comprise a two-piece bearing having the medial compartment separated from the lateral compartment (e.g., see at least figures 10-11 and 16, etc.; and paragraphs [0086] and [0185]-[0186], etc.). 
Regarding claim 20, Bojarski discloses the knee arthroplasty comprises one of a partial knee arthroplasty, a bi-compartmental knee arthroplasty or a total knee arthroplasty (e.g., see at least paragraph [0105] and [0165], etc.).
Regarding claim 21, Bojarski in view of Zubok in view of Wasielewski, as applied above, teaches one or more of the plurality of tibial baseplates further comprise: a medial portion; and a lateral portion opposing the medial portion, wherein a thickness of the lateral portion as measured between the proximal surface and the distal surface along a medial-lateral extent of the lateral portion differs from a thickness of the medial portion as measured between the proximal surface and the distal surface along a medial-lateral extent of the medial portion (e.g., see at least Bojarski: figures 10-11; table 1 of the specification; and paragraphs [0091]-.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. U.S. publication no. 2011/0029091 A1 (“Bojarski”) in view of Zubok et al. U.S. publication no. 2012/0310361 (“Zubok”) in view of Wasielewski U.S. publication no. 2009/0264894 A1, as applied above, and further in view of Parisi et al. U.S. patent no. 8,690,954 B2 (“Parisi”).
Regarding claim 17, Bojarski in view of Zubok in view of Wasielewski teaches the invention substantially as claimed. 
Bojarski in view of Zubok in view of Wasielewski is silent regarding the inclination of the at least some of the plurality of bearing components occurs at dwell points of the medial and lateral articular tracks substantially as claimed.
Applicant’s filed disclosure defines “dwell points” as “distal-most points along medial and lateral articular tracks” (see paragraph [0068] of Applicant’s filed specification).  In the same field of endeavor, namely tibial implants, Parisi teaches a set or family of tibial bearing components that use dwell points or distal most points along medial and lateral articular tracks for determination of optimum inclination of a tibial bearing (e.g., see at least col. 33, lines 27-44).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include in the tibial system of Bojarski in view of Zubok in view of Wasielewski, at least some of the plurality of bearing components the inclination occurring at dwell points of the medial and lateral articular tracks, as taught and/or suggested by Parisi, in order to optimize .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner et al. U.S. patent no. 8,317,870 (“Wagner”) teaches tibial baseplate should include inclination angle to optimize cementing of a baseplate (e.g., figures; abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774